Citation Nr: 1744471	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent from October 1, 2012, to July 25, 2013, in excess of 40 percent from July 26, 2013, to December 17, 2013, and in excess of 60 percent from December 18, 2013, for service-connected residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from June 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2012, the RO notified the Veteran of a proposed reduction in rating evaluation for residuals of prostate cancer from 100 percent to 20 percent disabling.  In a July 2012 rating decision, the Veteran's evaluation for service connected residuals of prostate cancer was reduced from 100 percent to 20 percent disabling, effective as of October 1, 2012.  The Veteran filed a Notice of Disagreement later in July 2012.  The RO continued the rating at 20 percent in a January 2013 Statement of the Case.  The Veteran timely filed a substantive appeal in January 2013.  

During the pendency of the appeal, by way of a March 2014 rating decision, the RO increased the Veteran's evaluation for service-connected residuals of prostate cancer to 40 percent disabling, effective as of July 26, 2013, and 60 percent disabling, effective as of December 18, 2013.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this issue in October 2015, for further evidentiary development and for a new medical examination.  A review of the record reflects substantial compliance with the Board's October 2015 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is now again before the Board.  

The Board notes that in his substantive appeal, the Veteran requested a hearing.  In December 2014, the Veteran withdrew his request for a hearing.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn, and will proceed to adjudicate the claim currently on appeal.  38 C.F.R. § 20.702(d) (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The issue of entitlement to service connection for varicose veins has been raised by the record in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From October 1, 2012, to July 25, 2013, the evidence of record does not indicate that the Veteran's residuals of prostate cancer manifested by requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day or which must be changed two to four times per day, and voiding dysfunction causing urinary frequency of daytime voiding intervals less than one hour, or awakening to void five or more times per night.

2.  From July 26, 2013, to December 17, 2013, the Veteran's residuals of prostate cancer manifested by nighttime voiding of five or more times per night.  

3.  Since December 18, 2017, the Veteran's residuals of prostate cancer has been manifested with urinary leakage requiring the wearing of absorbent materials that must be changed more than four times a day, and with daytime voiding intervals of less than one hour and nighttime voiding of five or more times per night.  


CONCLUSIONS OF LAW

1.  For the period of October 1, 2012, to July 25, 2013, the criteria for an initial rating in excess of 20 percent for residuals of prostate cancer have not been met.  
38 U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).  

2.  For the period of July 26, 2013, to December 17, 2013, the criteria for a disability rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).  

3.  Since December 18, 2013, the criteria for a disability rating in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that the VCAA duties to notify and assist have been met as to the claims decided.  The Veteran has been provided satisfactory and timely VCAA notice.  In furtherance of VA's duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records, and has further requested Compensation and Pension examinations.  As the Board's prior remand directed, in a November 2015 letter, the RO requested that the Veteran provide any additional medical evidence in support of his claim.  In a December 2015 statement, the Veteran indicated that he did not have any additional evidence to submit.  

Thus, the Board finds that the RO complied with its duties to assist the Veteran.  The claim on appeal will be evaluated based on the evidence of record.  

Lastly, the record reflects substantial compliance with the Board's October 2015 remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any additional records that should be obtained prior to a Board decision, and the Veteran was afforded an additional VA examination in December 2015.  The remand directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

Accordingly, the duties to notify and assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c) are satisfied.  

II.  Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's back disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
The Veteran contends that he is entitled to an increased rating for his service-connected residuals of prostate cancer.  

The Veteran's residuals of prostate cancer, status post radiation, are rated under Diagnostic Code 7528.  See 38 C.F.R. § 4.115b (2016).  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent rating.  However, a note to the code states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b , Diagnostic Code 7528, Note.  

The Veteran's post radiation residuals of prostate cancer do not include kidney disease or renal dysfunction.  As such, the pertinent rating criteria to be used are those involving voiding dysfunction, which in turn is based on urine leakage, frequency, or obstructed voiding.  

With respect to urine leakage, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  An evaluation of 60 percent is assigned whenever there is a requirement for use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  This is the highest rating for urine leakage.  
In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.  This is the highest rating for urinary frequency.  

In cases of obstructed voiding, a 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  This is the highest rating for obstructed voiding.  

Here, in January 2011, a private medical provider diagnosed the Veteran with prostate cancer which required radiation therapy.  By April 2011, the Veteran completed radiation therapy with his private medical provider for his prostate cancer and the cancer has remained in remission.  

A.  From October 1, 2012, to July 25, 2013  

As previously stated, in a November 2015 letter, the RO requested that the Veteran provide any additional medical evidence in support of his claim.  In a December 2015 statement, the Veteran indicated that he did not have any additional evidence to submit.  

From October 1, 2012, to July 25, 2013, the evidence of record does not indicate that an increased evaluation of 40 percent for the Veteran's residuals of prostate cancer is warranted.  There is no evidence that shows that the Veteran's condition required the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day or which must be changed two to four times per day, and voiding dysfunction causing urinary frequency of daytime voiding interval less than one hour, or awakening to void five or more times per night.  

Prior to this period on appeal, a VA examination was conducted in May 2012.  On examination, the examiner noted that the Veteran had residual complications from prostate problems, to include urinary incontinence and erectile dysfunction.  The examiner further noted that the malignancy was in remission.  The Veteran reported increased urinary frequency.  During the day, the Veteran urinated in intervals of one to two hours, and during the night, he urinated three to four times.  The examiner noted that the Veteran's increased urinary frequency did not require the use of any appliance.  There was no indication that any usage of a pad or any absorbent material was required.  

From the time of the May 2012 VA examination to July 25, 2013, the record does not include any evidence that reflects that the Veteran's residuals of prostate cancer had increased in severity, warranting a 40 percent evaluation.  

Thus, the Veteran has been rated at a 20 percent disability for his residuals of prostate cancer from October 1, 2012 to July 25, 2013.  His symptoms as reported are within the criteria for a 20 percent rating.  As such, a rating in excess of 20 percent for service connected residuals of prostate cancer from October 1, 2012 to July 25, 2013, is not warranted.  38 C.F.R. § 4.115a, Diagnostic Code 7528.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for this appellate period must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

B.  From July 26, 2013, to December 17, 2013

In a private treatment record dated July 26, 2013, a private physician with the initials of L.T. noted that the Veteran had been having a history of nocturia every 30 minutes to one hour, with a frequency of 12 times a day.  Dr. L.T. further noted that the Veteran had a slow urine flow, intermittency, and sensation of incomplete emptying of the bladder.  

On December 18, 2013, Dr. L.T. prescribed the Veteran with the usage of six absorbency pads per day.  Based on Dr. L.T.'s prescription note, the RO increased the Veteran's rating from 40 percent to 60 percent.  

The preponderance of the evidence is against the claim for a rating in excess of 40 percent during this appellate period.  Prior to the December 2013 prescription note, the Veteran's prostate cancer residuals demonstrated with urinary frequency of nighttime voiding of five or more times per night.  However, there is no evidence showing that the Veteran demonstrated the need to wear absorbent materials that must be changed more than four times a day during this appellate period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for this appellate period must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

C.  Since December 18, 2013

On VA examination in December 2013, consistent with Dr. L.T.'s prescription note, the examiner noted continual urinary leakage, which required the use of absorbent materials that must be changed more than four times a day.  The examiner further noted that during the day, the Veteran urinated in intervals of less than one hour, and during the night, he urinated five or more times.  

On VA examination in December 2015, the Veteran again reported urinary leakage which required wearing absorbent materials that must be changed more than four times a day, with daytime voiding frequency of less than one hour and nighttime voiding frequency of more than five times per night.  The examiner opined that given the Veteran's urinary frequency, the Veteran would be able to perform low intensity activity, but may require frequent breaks to use the bathroom facilities.  

The preponderance of the evidence is against the claim for a rating in excess of 60 percent during this appellate period.  The Veteran's current rating is the maximum rating allowed when considering voiding dysfunction.  In order to obtain an 80 percent rating, the Veteran must demonstrate renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  See 38 C.F.R. § 4.115a.  Medical evidence does not show persistent edema, creatinine levels at 4 to 8 mg percent, or other symptoms of generalized poor health.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for this appellate period must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals of prostate cancer from October 1, 2012, to July 25, 2013, is denied.  

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer from July 26, 2013, to December 17, 2013, is denied.  

Entitlement to a rating in excess of 60 percent for residuals of prostate cancer from December 18, 2013, is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


